             Case 3:21-cv-00781-MMC Document 91 Filed 02/23/21 Page 1 of 5



 1   Joseph R. Saveri (State Bar No.       )
     Steven N. Williams (State Bar No.       )
 2   Christopher K.L. Young (State Bar No.            )
     Anupama K. Reddy (State Bar No.          )
 3   JOSEPH SAVERI LAW FIRM, INC.
         California Street, Suite
 4   San Francisco, California
     Telephone: ( )        -
 5   Facsimile: ( )        -
     Email: jsaveri@saverilawfirm.com
 6           swilliams@saverilawfirm.com
             cyoung@saverilawfirm.com
 7           areddy@saverilawfirm.com

 8   Counsel for Individual and Representative Plaintiﬀs
     Shane Cheng and Terell Sterling
 9

10
                                    UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12

13                                                         Case No. : -CV-       -MMC
     SHANE CHENG and TERELL STERLING,
14   individually and on behalf of others similarly       STIPULATION TO EXTEND TIME TO
     situated,                                            RESPOND TO COMPLAINT PURSUANT TO
15                                                        LOCAL RULE -
                           Plaintiﬀs,
16            v.

17   ALLY FINANCIAL INC.;
     ALPACA SECURITIES LLC;
18   CASH APP INVESTING LLC;
     SQUARE INC.;
19   DOUGH LLC;
     MORGAN STANLEY SMITH BARNEY LLC;
20   E*TRADE SECURITIES LLC;
     E*TRADE FINANCIAL CORPORATION;
21   E*TRADE FINANCIAL HOLDINGS, LLC;
     ETORO USA SECURITIES, INC.;
22   FREETRADE, LTD.;
     INTERACTIVE BROKERS LLC;
23   M FINANCE, LLC;
     OPEN TO THE PUBLIC INVESTING, INC.;
24   ROBINHOOD FINANCIAL, LLC;
     ROBINHOOD MARKETS, INC.;
25   ROBINHOOD SECURITIES, LLC; IG GROUP
     HOLDINGS PLC;
26   TASTYWORKS, INC.;
     TD AMERITRADE, INC.;
27   THE CHARLES SCHWAB CORPORATION;
     CHARLES SCHWAB & CO. INC.;
28   FF TRADE REPUBLIC GROWTH, LLC;
     TRADING    LTD.;

       Case No. :   ‐cv‐    ‐MMC
                                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
            Case 3:21-cv-00781-MMC Document 91 Filed 02/23/21 Page 2 of 5



 1   TRADING    UK LTD.;
     WEBULL FINANCIAL LLC;
 2   FUMI HOLDINGS, INC.;
     STASH FINANCIAL, INC.;
 3   BARCLAYS BANK PLC;
     CITADEL ENTERPRISE AMERICAS, LLC;
 4   CITADEL SECURITIES LLC;
     MELVIN CAPITAL MANAGEMENT LP;
 5   SEQUOIA CAPITAL OPERATIONS LLC;
     APEX CLEARING CORPORATION;
 6   THE DEPOSITORY TRUST & CLEARING
     CORPORATION,
 7
                          Defendants.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Case No. :   ‐cv‐    ‐MMC                       i
                               STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
             Case 3:21-cv-00781-MMC Document 91 Filed 02/23/21 Page 3 of 5



 1           WHEREAS, on February 1, 2021, Plaintiffs Shang Cheng and Terell Sterling (together,

 2   “Plaintiffs”) filed a complaint alleging that Defendants conspired to manipulate the prices for certain

 3   securities in violation of federal antitrust law, state law and common law (the “Complaint”; Plaintiffs

 4   and undersigned Defendants, together, the “Parties”);

 5           WHEREAS, on February 5, 2021, Plaintiffs petitioned the Judicial Panel on Multidistrict

 6   Litigation (“JPML”) to transfer the instant action and 40 other cases involving similar legal claims in

 7   order to consolidate pretrial proceedings, In re January 2021 Short Squeeze Trading Litig., MDL No.

 8   2989 (J.P.M.L. Feb. 5, 2021) ECF No. 1 (“Motion for Transfer”);

 9           WHEREAS, the Motion for Transfer is pending before the JPML and is noticed to be heard on

10   March 25, 2021;

11           WHEREAS, the Parties want the action to proceed in an orderly and efficient fashion;

12           WHEREAS, Civil Local Rule 6-1 permits the Parties to “stipulate in writing, without a Court order,

13   to extend the time within which to answer or otherwise respond to the complaint” so long as “the change

14   will not alter the date of any event or any deadline already fixed by Court order”;

15           WHEREAS, the Parties agree to extend the deadline to move or otherwise respond to the

16   Complaint filed and served in the instant action in an orderly fashion, to allow time for the JPML to

17   make its determination;

18           WHEREAS, an extension of the deadline to move or otherwise respond to the Complaint will

19   not alter the date of any event or deadline already fixed by Court order;

20           WHEREAS, Defendants do not waive, and expressly reserve, all available defenses;

21           WHEREAS, this is the first extension that has been requested and the Parties have not obtained

22   any previous extensions;

23           NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs

24   and Defendants, as represented by their undersigned counsel, that Defendants deadline to move, or

25   otherwise respond to the Complaint filed in the instant action shall be extended until April 30, 2021, or 30

26   days after the JPML rules on the Motion for Transfer, whichever is later, pursuant to Civil Local Rule 6-1;

27           IT IS FURTHER STIPULATED AND AGREED, by and between Plaintiffs and Defendants, as

28   represented by their undersigned counsel, that if Defendants are required or agree to respond to any


     Case No. :   ‐cv‐   ‐MMC                           1
                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
             Case 3:21-cv-00781-MMC Document 91 Filed 02/23/21 Page 4 of 5



 1   complaint in any other action subject to the JPML motion earlier than the date ordered, the response will be

 2   due on or before that date;

 3           IT IS FURTHER STIPULATED AND AGREED, by and between Plaintiffs and Defendants, as

 4   represented by their undersigned counsel, that service of the Complaint has been deemed effective by the

 5   undersigned Defendants;

 6           IT IS FURTHER STIPULATED AND AGREED, by and between Plaintiffs and Defendants, as

 7   represented by their undersigned counsel, that Defendants preserve all rights to move or otherwise respond

 8   to the Complaint.

 9

10   Dated: February 23,                               By:          /s/ Joseph R. Saveri
                                                                     Joseph R. Saveri
11

12                                                     Joseph R. Saveri (State Bar No.       )
                                                       Steven N. Williams (State Bar No.       )
13                                                     Christopher K.L. Young (State Bar No.           )
                                                       Anupama K. Reddy (State Bar No.          )
14                                                     JOSEPH SAVERI LAW FIRM, INC.
                                                           California Street, Suite
15                                                     San Francisco, California
                                                       Telephone: ( )        -
16                                                     Facsimile: ( )        -
                                                       Email: jsaveri@saverilawfirm.com
17                                                             swilliams@saverilawfirm.com
                                                               cyoung@saverilawfirm.com
18                                                             areddy@saverilawfirm.com

19                                                     Counsel for Individual and Representative Plaintiﬀs
                                                       Shane Cheng and Terell Sterling
20

21
     Dated: February       ,                           LEWIS & LLEWELLYN LLP
22

23                                                     By:
24                                                             Paul T. Llewellyn
                                                               Attorneys for Defendant
25                                                             FF TRADE REPUBLIC GROWTH, LLC

26

27

28


     Case No. :   ‐cv‐   ‐MMC                           2
                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
             Case 3:21-cv-00781-MMC Document 91 Filed 02/23/21 Page 5 of 5



 1                                             E-Filing Attestation

 2

 3           I, Joseph R. Saveri, am the ECF User whose ID and password are being used to file this

 4   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

 5   identified above have concurred in this filing.

 6

 7                                                        /s/ Joseph R. Saveri
                                                          Joseph R. Saveri
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No. :   ‐cv‐   ‐MMC                           3
                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
